Bigelow, C. J.
The statute which allows a defendant in a criminal case, at his own request and not otherwise, to testify in bis own behalf, (St. 1866, c. 260,) expressly provides that “ he shall be deemed a competent witness; ” that is, competent not for a special purpose, or to give evidence only which shall operate in his own favor, but competent to testify to any facts relevant and material to the issue. Like all other witnesses, he is to tell the truth and the whole truth concerning any matter proper to be inquired about. If he offers himself as a witness, he waives his constitutional privilege of refusing to furnish evidence against himself, and may be interrogated as a general witness in the cause.
The objection founded on the course of the examination of the defendant at the trial is untenable. The order of the introduction of evidence and the time when questions relating to new matters may be put are within the discretion of the presiding judge, to the exercise of which no exception lies.

Exceptions overruled.